NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ZEKUN LI,                                       Nos. 19-70971
                                                     19-72353
                Petitioner,
                                                Agency No. A209-785-533
 v.

WILLIAM P. BARR, Attorney General,              MEMORANDUM*

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Zekun Li, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”) (petition No.

19-70971) and the BIA’s order denying his motion to reopen (petition No. 19-


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
72353). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d

1066, 1070 (9th Cir. 2008). We review for abuse of discretion the denial of a

motion to reopen. Flores v. Barr, 930 F.3d 1082, 1087 (9th Cir. 2019). We deny

in part and dismiss in part the petition for review in No. 19-70971 and we deny the

petition for review in No. 19-72353.

      As to petition No. 19-70971, Li does not challenge the agency’s denial of

asylum and withholding of removal, including the agency’s dispositive adverse

credibility determination. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60

(9th Cir. 1996) (issues not specifically raised and argued in a party’s opening brief

are waived). Thus, we deny the petition for review as to these claims.

      As to CAT, substantial evidence supports the agency’s determination that,

apart from his non-credible testimony, the record evidence failed to show it is more

likely than not Li will be tortured by or with the consent or acquiescence of the

government if returned to China. See Aden v. Holder, 589 F.3d 1040, 1047 (9th

Cir. 2009); see also Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010)

(applicant failed to show particular threat of torture); Shrestha v. Holder, 590 F.3d

1034, 1049 (9th Cir. 2010) (independent of petitioner’s discredited testimony,

record evidence did not establish eligibility for CAT). Li’s contention that the

agency failed to consider country conditions evidence is unsupported by the



                                          2                                    19-70971
record. We lack jurisdiction to consider Li’s contention that he will be tortured

based on his church attendance in the United States. See Barron v. Ashcroft, 358

F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review claims not

presented to the agency).

         As to petition No. 19-72353, the BIA did not abuse its discretion in denying

Li’s motion to reopen asserting ineffective assistance of counsel, where he did not

show prejudice from any ineffective assistance. See Iturribarria v. INS, 321 F.3d

889, 899-900 (9th Cir. 2003) (requiring prejudice to prevail on ineffective

assistance of counsel claim). The record does not support Li’s contention that the

agency applied a heightened standard or otherwise erred in its analysis of his

claim.

         NO. 19-70971: PETITION FOR REVIEW DENIED in part;

DISMISSED in part.

         NO. 19-72353: PETITION FOR REVIEW DENIED.




                                           3                                   19-70971